 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    APRIL BERNICE SEERING,

           Plaintiff,                            JUDGMENT IN A CIVIL CASE

      v.                                            Case No. 17-cv-625-bbc

    CELL PLUS II, INC.

           Defendant.




           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.


                         /s/                                   11/29/2018

           Peter Oppeneer, Clerk of Court                     Date




 
